Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants Amendment
Applicant’s amendment filed 11/6/2020 has been received and entered.  Claims 1 has been amended, claims 4, 6 and 13-14 have been cancelled.
Claims 1-3, 5, 7-12 are pending.

Election/Restriction
Applicant’s election without traverse of Group I, in the reply filed on 11/30/2018 was acknowledged. 
Claims 1-3, 5, 7-12 are pending.  
Claims 13-14 previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim  have been cancelled.  It is noted that Applicants elected method claims for purposes of consideration and practice of rejoinder.
Claims 1-3, 5, 7-12, drawn to a method for detecting chromosomal abnormalities by analyzing acquired read data through alignment are currently under examination.

Priority
This application filed 11/13/2015, is a 371 National stage filing of PCT/CN2013/075622 filed 5/15/2013.
Applicant notes the priority claim and date of May 15, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the word ‘abnormity’ which appears to be misspelling is withdrawn.
The amendment to recite “abnormality’ in steps (i), (ii) and (iii) has addressed the basis of the objection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  
Claim analysis
Claim 1 has been amended and still is generally directed to identifying breakpoints in a chromosome with the use of sequence reads.  More specifically, claim 1 requires using whole genome sequence read data results where the read results are used to align to the ends of a reference sequence to identify reads that are representative of possible structural variations 
For step 1 of the 101 analysis, as amended, the claims are found to be directed to a statutory category as they are directed to a method for identifying and validating structural abnormalities in a chromosome.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence read data for alignment and identifying sequence read data that does not correspond to one reference through clustering and filtering steps.   The step of aligning and comparing sequence to arrive at the identification of misaligned or mismatched sequences are instructional steps.  In view of the specification, the claim can be implemented by computing similarity scores based to determine a potentially informative sequence.  Support for this interpretation is found on page 6 of the specification which teaches that “Specifically, various alignment software for example Short Oligonucleotide Analysis Package (SOAP), bwa, and samtools, etc may be used during alignment. This is not limited in this embodiment.”  The judicial exception is a set of instructions for analysis of sequence read data as compared to a reference.  The judicial exception of the claims appear to fall into the category of mental  concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  However, as amended the claims are directed to data representing a whole genome sequence result which are acquired in the first step, and encompasses and require a complex data set of reads for the analysis which cannot be practically analyzed in one’s mind or on paper.  According, the claims are found to patent eligible under step 2A.
Additionally, recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as amended an additional element that follows the judicial exception for the design and use of primers to validate information obtained from practicing the judicial exception and now appears to be a practical application of the analysis.  According, the claims are found to patent eligible under the second prong of step 2A.
Response to Applicant’s arguments
Applicants provide the claims as amended and argue that the claim does not recite a judicial exception and is not directed to an abstract idea and provide for a practical application.
In review of the claim amendments, Examiner agrees with Applicants that the claims while providing a judicial exception in steps that are applied to sequence read data the claims provide for more than simply an abstract idea and result in a practical application of the analysis performed.
Accordingly, the rejection is withdrawn.

Conclusion
Claims 1-3, 5, 7-12 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph Woitach/            Primary Examiner, Art Unit 1631